Name: Commission Regulation (EC) NoÃ 1050/2007 of 12 September 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (MejillÃ ³n de Galicia or MexillÃ ³n de Galicia (PDO) Ã¢  CafÃ © de Colombia (PGI) Ã¢  Castagna Cuneo (PGI) Ã¢  Asparago Bianco di Bassano (PDO))
 Type: Regulation
 Subject Matter: consumption;  plant product;  America;  Europe;  fisheries;  marketing
 Date Published: nan

 13.9.2007 EN Official Journal of the European Union L 240/7 COMMISSION REGULATION (EC) No 1050/2007 of 12 September 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (MejillÃ ³n de Galicia or MexillÃ ³n de Galicia (PDO)  CafÃ © de Colombia (PGI)  Castagna Cuneo (PGI)  Asparago Bianco di Bassano (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Spains application to register the name MejillÃ ³n de Galicia or MexillÃ ³n de Galicia, Colombias application to register the name CafÃ © de Colombia and Italys applications to register the names Castagna Cuneo and Asparago Bianco di Bassano have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ C 320, 28.12.2006, p. 12 (MejillÃ ³n de Galicia oder MexillÃ ³n de Galicia); OJ C 320, 28.12.2006, p. 17 (CafÃ © de Colombia); OJ C 321, 29.12.2006, p. 9 (Castagna Cuneo); OJ C 321, 29.12.2006, p. 19 (Asparago Bianco di Bassano). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.6.  Fruit, vegetables, cereals, whether or not processed ITALY Castagna Cuneo (PGI) Asparago Bianco di Bassano (PDO) Class 1.7.  Fresh fish, molluscs and crustaceans and products derived therefrom SPAIN MejillÃ ³n de Galicia or MexillÃ ³n de Galicia (PDO) Class 1.8.  Other products listed in Annex I to the Treaty: coffee COLOMBIA CafÃ © de Colombia (PGI)